This suit is by a petition filed by appellee, who is the sheriff of Dallas County, and against the county to obtain a declaratory judgment as to the ownership as between him and the county of the reward of fifty dollars in each case provided for in section 102, Title 29, Code 1940.
The controversy is controlled by a proper answer to the question of whether such reward is a fee, commission, allowance, or other compensation provided by law (other than his salary fixed by the Constitution) so as to require him as sheriff to "cover the same into the county treasury" under constitutional amendment XLVI (see, Pocket Supplement, Title 1-6, Code 1940), whereby a fixed salary is provided for the sheriff, and requiring him to collect all such named fees, and cover them into the county treasury.
We gave consideration to one aspect of the question in the case of Mosely v. Kennedy, 245 Ala. 448, 17 So.2d 536. We also there held that the reward was not intended to be a part of the fees fixed by law (sections 34 and 100, Title 11, Code of 1940), as compensation for the sheriff's official services. They were intended to "spur individual initiative and diligence." If the sheriff is required to cover them into the county treasury as a part of his compensation for official conduct, the intent of the Legislature would be entirely lost. We do not think the statute and constitutional amendment should be so construed as to frustrate the purpose evidently intended.
The trial court held that appellee was not required to cover the amount of such fees into the county treasury, and we agree with that holding.
Affirmed.
GARDNER C. J., and THOMAS and STAKELY, JJ., concur.